Name: Commission Regulation (EU) NoÃ 158/2010 of 25Ã February 2010 fixing for 2010 the amount of aid in advance for private storage of butter
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  distributive trades;  economic policy
 Date Published: nan

 26.2.2010 EN Official Journal of the European Union L 49/14 COMMISSION REGULATION (EU) No 158/2010 of 25 February 2010 fixing for 2010 the amount of aid in advance for private storage of butter THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) Article 28 of Regulation (EC) No 1234/2007 provides for the granting of private storage aid for butter. (2) Developments in prices and stocks of butter indicate an imbalance in the market which may be eliminated or reduced by the seasonal storage. In view of the current market situation it is appropriate to grant aid for private storage of butter as from 1 March 2010. (3) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2) has established common rules for the implementation of a private storage aid scheme. (4) Pursuant to Article 6 of Regulation (EC) No 826/2008, an aid fixed in advance is to be granted in accordance with the detailed rules and conditions provided for in Chapter III of that Regulation. (5) To facilitate the implementation of the present measure taking into consideration the existing practice in the Member States, Article 7(3) of Regulation (EC) No 826/2008 should relate only to products that have been fully placed into storage. Consequently, derogation from that Article should be introduced. (6) In accordance with Article 29 of Regulation (EC) No 1234/2007 the aid shall be fixed in the light of storage costs and the likely trends in prices for fresh butter and butter from stocks. (7) It is appropriate to fix an aid for the costs for entry and exit of products concerned and for daily costs for cold storage and financing. (8) For reasons of administrative efficiency and simplification, where the required information concerning storage details are already included in the application for aid, it is appropriate to waive the request to notify the same information after the conclusion of the contract as provided for in Article 20, first paragraph, point (a) of Regulation (EC) No 826/2008. (9) For reason of administrative efficiency and simplification, taking into account the particular situation for butter storage, checks provided for in Article 36(6) of Regulation (EC) No 826/2008 should be carried out in respect of at least one half of the contracts. Consequently, derogation from that Article should be introduced. This derogation should be applicable as well to removals as referred to in Article 4(3)(b) of Commission Regulation (EC) No 1182/2008 of 28 November 2008 fixing for 2009 the amount of aid in advance for private storage of butter (3). (10) For reasons of simplification and logistic efficiency, the requirement to mark the contract number on each unit stored could be waived where the contracts number is entered in the stores register. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This Regulation provides for private storage aid for salted and unsalted butter as referred to in Article 28(a) of Regulation (EC) No 1234/2007 for the contracts concluded from 1 March 2010. Article 2 1. Regulation (EC) No 826/2008 shall apply save as otherwise provided for in this Regulation. 2. By way of derogation from Article 7(3) of Regulation (EC) No 826/2008 applications shall only relate to products that have been fully placed into storage. Article 3 The unit of measurement referred to in Article 16(2)(c) of Regulation (EC) No 826/2008 is the storage lot which corresponds to the quantity of the product covered by this Regulation, weighing at least one tonne and of homogeneous composition and quality, produced in a single factory, taken into storage in a single warehouse on a single day. Article 4 1. The aid for the products referred in Article 1 shall be:  EUR 18,31 per tonne of storage for fixed storage costs,  EUR 0,34 per tonne per day of contractual storage. 2. Entry into contractual storage shall take place between 1 March and 15 August 2010. Removal from store may take place only as from 16 August 2010. Contractual storage shall end on the day preceding that of the removal from storage or at the latest the last day of February following the year of entry into store. 3. Aid may be granted only where the contractual storage period is between 90 and 210 days. Article 5 Member States shall notify the Commission each Tuesday by 12 noon (Brussels time) the quantities for which contracts have been concluded as required under Article 35(1)(a) of Regulation (EC) No 826/2008, as well as the quantities of products for which applications to conclude contracts have been submitted. Article 6 1. Article 20, first paragraph, point (a) of Regulation (EC) No 826/2008 shall not apply. 2. Member States may waive the requirements referred to in Article 22(1)(e) of Regulation (EC) No 862/2008 to mark the contract number provided the store manager undertakes to enter the contract number in the register referred to in Annex I point III of that Regulation. 3. By way of derogation from Article 36(6) of Regulation (EC) No 826/2008, at the end of the contractual storage period, the authority responsible for checking shall, throughout the whole of the removal period from August 2010 to February 2011, in respect of at least one half of the number of contracts, by sampling, verify weight and identification of the butter in storage. Subparagraph 1 shall apply to checks during the removal period from 16 August 2010 as referred to in Article 4(3)(b) of Regulation (EC) No 1182/2008. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. (3) OJ L 319, 29.11.2008, p. 49.